Title: Thomas Jefferson to Benjamin W. Crowninshield, 30 January 1816
From: Jefferson, Thomas
To: Crowninshield, Benjamin W.


          
            Sir
            
							Monticello
							Jan. 30. 16.
						
          
          Mr Thomas Mann Randolph, the son of a neighbor and relation of mine is desirous of entering the naval service, and I am requested by his father to sollicit a midshipman’s warrant for him. I have known the young gentleman from his birth and can assure you he is of perfectly correct morals and demeanor, and of an amiable disposition. he is about 18. years of age, and had made some proficiency in classical education, when an offer of employment in a counting house at Baltimore carried him to that place where he now is. should he be so fortunate as to obtain his wish I will request the favor of you to send his warrant to himself, addressed to Thomas Mann Randolph at Baltimore, to the care of George Stevenson esq. merchant at that place.
          Having had the happiness of an intimate acquaintance with your deceased brother and a great and affectionate esteem for him, I avail myself with pleasure of this occasion of expressing it, and of adding assurances to yourself of my high respect and consideration.
          
						Th: Jefferson
					
        